DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed March 8, 2022 have been received and entered into the case.  Claim 10 is canceled; claims 15 – 16 are added.  Claims 1 – 9 and 11 – 16 are pending and have been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 and 102a1 are withdrawn due to applicant amendment and reply.  Specifically, while the prior art teaches culture media with filamentous fungal cells dispersed therein, the prior art does not teach or suggest compositions comprising an air-medium colloid and a filamentous fungal biomass in the form of a coherent mass.  

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.  Specifically, while the prior art teaches culture media with filamentous fungal cells dispersed therein, the prior art does not teach or suggest compositions comprising an air-medium colloid and a filamentous fungal biomass in the form of a coherent mass.  


Allowable Subject Matter
Claims 1 – 9 and 11 – 16 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699